In an action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Queens County (Kunzeman, J.), dated May 7, 1984, which denied her motion to vacate a stipulation of settlement waiving her right to appeal from a "jury verdict” in favor of the defendants.
Order affirmed, with costs, for the reasons stated in the memorandum decision of Justice Kunzeman at Trial Term.
We would simply add that even if we were to consider the jury verdict, we would not find it against the weight of the credible evidence (see, Cohen v Hallmark Cards, 45 NY2d 493, 499; Gelhaus v Pearl Riv. School Dist., 111 AD2d 149). Brown, J. P., O’Connor, Weinstein and Rubin, JJ., concur.